                                                                                                                                Rev. 12/1/18
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                  IN THE UNITED STATES BANKRUPTCY COURT

                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                                         CHAPTER 13
James Peter Antonucci                                                          CASE NO.   18-05320
Reth Antonucci
                                                                                ORIGINAL PLAN
                                                                                    AMENDED AMENDED PLAN (Indicate 1st, 2nd,
                                                                               3rd, etc.)
                                                                                Number of Motions to Avoid Liens
                                                                                Number of Motions to Value Collateral
                                                                     CHAPTER 13 PLAN

                                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.

1     The plan contains nonstandard provisions, set out in § 9, which are not included  Included                     Not Included
      in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
      District of Pennsylvania.
2     The plan contains a limit on the amount of a secured claim, set out in § 2.E,     Included                     Not Included
      which may result in a partial payment or no payment at all to the secured
      creditor.
3     The plan avoids a judicial lien or nonpossessory, nonpurchase-money security      Included                     Not Included
      interest, set out in § 2.G.

                                              YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.


1.         PLAN FUNDING AND LENGTH OF PLAN.

           A.          Plan Payments From Future Income


                   1. To date, the Debtor paid $ (enter $0 if no payments have been made to the Trustee to date). Debtor shall pay to
the Trustee for the remaining term of the plan the following payments. If applicable, in addition to monthly plan payments, Debtor
shall make conduit payments through the Trustee as set forth below. The total base plan is $24,000.00, plus other payments and
property stated in § 1B below:

      Start                  End                                Plan                 Estimated         Total               Total
      mm/yy                 mm/yy                             Payment                 Conduit         Monthly            Payment
                                                                                     Payment          Payment            Over Plan
                                                                                                                           Tier
01/19                 12/23                                                 400.00          0.00           400.00                 24,000.00




                                                                                                   Total Payments:               $24,000.00

                  2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit payments and the
plan funding. Debtor must pay all post-petition mortgage payments that come due before the initiation of conduit mortgage payments.
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy


         Case 1:18-bk-05320-HWV                            Doc 22       Filed 03/05/19   Entered 03/05/19 08:31:10          Desc
                                                                          Page 1 of 5
                                                                                                                                  Rev. 12/1/18

                       3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                       4. CHECK ONE:  Debtor is at or under median income. If this line is checked, the rest of § 1.A.4 need not be
                                     completed or reproduced.


           B.          Additional Plan Funding From Liquidation of Assets/Other

                       1. The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value is calculated as the
                          value of all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction of
                          Trustee fees and priority claims.)

                       Check one of the following two lines.

                        No assets will be liquidated. If this line is checked, the rest of § 1.B need not be completed or reproduced.
                        Certain assets will be liquidated as follows:

                       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                          amount of $ from the sale of property known and designated as . All sales shall be completed by . If the
                          property does not sell by the date specified, then the disposition of the property shall be as follows:


                       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:


2.         SECURED CLAIMS.

           A.          Pre-Confirmation Distributions. Check one.

            None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.
           B.          Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other Direct Payments by
                       Debtor. Check one.

            None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

            Payments will be made by the Debtor directly to the creditor according to the original contract terms, and without
                 modification of those terms unless otherwise agreed to by the contracting parties. All liens survive the plan if not
                 avoided or paid in full under the plan.

        Name of Creditor                                        Description of Collateral            Last Four Digits of Account Number
Quicken Loans                            5 Lorraine Ave Myerstown, PA 17067 Lebanon County           1263

     C.          Arrears (Including, but not limited to, claims secured by Debtor’s principal residence). Check one.
            None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.
     D.       Other secured claims (conduit payments and claims for which a § 506 valuation is not applicable, etc.)
            None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.
           E.          Secured claims for which a § 506 valuation is applicable. Check one.

            None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

            Claims listed in the subsection are debts secured by property not described in § 2.D of this plan. These claims will be paid
                 in the plan according to modified terms, and liens retained until the earlier of the payment of the underlying debt
                 determined under nonbankruptcy law or discharge under §1328 of the Code. The excess of the creditor’s claim will be
                                                                                2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy


          Case 1:18-bk-05320-HWV                           Doc 22       Filed 03/05/19      Entered 03/05/19 08:31:10          Desc
                                                                          Page 2 of 5
                                                                                                                               Rev. 12/1/18
                 treated as an unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified Principal Balance”
                 column below will be treated as an unsecured claim. The liens will be avoided or limited through the plan or Debtor will
                 file an adversary action or other (select method in last column). To the extent not already determined, the amount, extent
                 or validity of the allowed secured claim for each claim listed below will be determined by the court at the confirmation
                 hearing. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid, payments on the claim
                 shall cease.

                                                                                       Value of                                        Plan,
                                                                                      Collateral        Interest      Total         Adversary
        Name of Creditor                        Description of Collateral
                                                                                      (Modified          Rate        Payment         or Other
                                                                                      Principal)                                      Action
                                         2012 Kia Sorento 89000 miles
Citadel Fcu                              KBB = $5,435.00                                    $5,435.00         5%       $6,252.83        Plan
                                         2009 Dodge Ram 1500 120000
                                         miles
PSECU                                    KBB = $10,413                                    $10,413.00          5%      $11,979.94        Plan

           F.          Surrender of Collateral. Check one.


            None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

            The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor
                 requests that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and
                 that the stay under §1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of
                 the collateral will be treated in Part 4 below.

                Name of Creditor                                              Description of Collateral to be Surrendered
                                                          2015 Arctic Cat 400 100 miles
                                                          All Terrain Vehicle (ATV) purcahsed in 2016 for $5,100.00. Presently
                                                          non-operational, excessive rust, throttle broken and will not start. Salvage Value:
Freedom Road Financial                                    $50.00

           G.          Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check one.

            None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.
3.          PRIORITY CLAIMS.

           A.          Administrative Claims

                       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.

                       2. Attorney’s fees. Complete only one of the following options:

                              a.       In addition to the retainer of $ 999.00 already paid by the Debtor, the amount of $ 3,001.00 in the
                                       plan. This represents the unpaid balance of the presumptively reasonable fee specified in L.B.R.
                                       2016-2(c).

                              b.       $       per hour, with the hourly rate to be adjusted in accordance with the terms of the written fee
                                       agreement between the Debtor and the attorney. Payment of such lodestar compensation shall require a
                                       separate fee application with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

                       3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                                 Check one of the following two lines.

            None. If “None” is checked, the rest of § 3.A.3 need not be completed or reproduced.
           B. Priority Claims (including, certain Domestic Support Obligations
                                                                              3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy


         Case 1:18-bk-05320-HWV                            Doc 22      Filed 03/05/19       Entered 03/05/19 08:31:10            Desc
                                                                         Page 3 of 5
                                                                                                                                   Rev. 12/1/18

            None. If “None” is checked, the rest of § 3.B need not be completed or reproduced.
           C. Domestic Support Obligations assigned to or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B). Check
              one of the following two lines.

            None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.
4.         UNSECURED CLAIMS

           A. Claims of Unsecured Nonpriority Creditors Specially Classified.
              Check one of the following two lines.

            None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.
           B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after payment of
              other classes.

5.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following two lines.

            None. If “None” is checked, the rest of § 5 need not be completed or reproduced.
6.         VESTING OF PROPERTY OF THE ESTATE.

           Property of the estate will vest in the Debtor upon

           Check the applicable line:

                 plan confirmation.
                 entry of discharge.
                 closing of case.


7.         DISCHARGE: (Check one)

            The debtor will seek a discharge pursuant to § 1328(a).

            The debtor is not eligible for a discharge because the debtor has previously received a discharge described in § 1328(f).


8.         ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the Trustee will treat the claim as
allowed, subject to objection by the Debtor.



Payments from the plan will be made by the Trustee in the following order:
Level 1:
Level 2:
Level 3:
Level 4:
Level 5:
Level 6:
Level 7:
Level 8:

If the above Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee using the

                                                                           4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


         Case 1:18-bk-05320-HWV                            Doc 22    Filed 03/05/19   Entered 03/05/19 08:31:10                 Desc
                                                                       Page 4 of 5
                                                                                                                              Rev. 12/1/18
following as a guide:
Level 1:     Adequate protection payments.
Level 2:     Debtor's attorney's fees.
Level 3:     Domestic Support Obligations.
Level 4:     Priority claims, pro rata.
Level 5:     Secured claims, pro rata.
Level 6:     Specially classified unsecured claims.
Level 7:     Timely general unsecured claims.
Level 8:     Untimely filed general unsecured claims to which the Debtor has not objected.

9.          NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)

Dated:        December 20, 2018                                                /s/ Leonard Zagurskie, Jr. No
                                                                               Leonard Zagurskie, Jr. No 82436
                                                                               Attorney for Debtor

                                                                               /s/ James Peter Antonucci
                                                                               James Peter Antonucci
                                                                               Debtor

                                                                               /s/ Reth Antonucci
                                                                               Reth Antonucci
                                                                               Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in § 9.




                                                                           5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy


         Case 1:18-bk-05320-HWV                            Doc 22    Filed 03/05/19     Entered 03/05/19 08:31:10          Desc
                                                                       Page 5 of 5
